Citation Nr: 1624235	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot, currently rated as 30 percent disabling from March 1, 2005 to December 1, 2008 and noncompensable from December 1, 2008 to October 11, 2013. 

2.  Entitlement to an increased initial rating for all scars head to toe currently, currently rated as 30 percent disabling effective October 11, 2013.

3.  Entitlement to an increased initial rating for forehead scar, scar of the head face or neck, currently rated as 30 percent disabling effective October 11, 2013.

4.  Entitlement to an increased initial rating for right upper extremity scars, currently evaluated as noncompensable, effective October 11, 2013.

5.  Entitlement to an increased initial rating for linear scars of the left upper and right lower extremities, currently evaluated as noncompensable, effective October 11, 2013.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 2005.

This matter is before the Board of Veterans' Appeals (Board on appeal from multiple rating decisions by the Department of Veterans Affairs VA) Regional Offices (RO).   

By way of background, in a December 2005 rating decision, the RO in Providence, Rhode Island granted service connection for keloid tissue formation of the right shoulder, bilateral hands, right forehead, right knee, and right foot and assigned a 30 percent disability evaluation effective March 1, 2005.  At the same time, the Veteran was notified that as there was likelihood of improvement and as the assigned evaluation was not considered permanent, he was subject to a future review examination.  

In November 2007, the RO notified the Veteran that a physical examination to evaluate the severity of his service connected conditions had been requested.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in St. Petersburg, Florida.  A VA examination was scheduled in January 2008; however, the Veteran was apparently unable to attend the examination.  As a result in a January 2008 rating decision the St. Petersburg RO proposed to decrease the 30 percent disability evaluation and in a September 2008 rating decision, the rating was decreased to 0 percent, effective December 1, 2008.  
A February 2009 rating decision continued a noncompensable rating.  

In September 2011, the Veteran failed to report for the hearing he had requested before a Veterans' Law Judge sitting at the RO.  Therefore, the Board finds this hearing request withdrawn.

In July 2013 the Board remanded the appeal for development.  

In a March 2014 rating decision, the Appeals Management Center, granted service connection for forehead scar, scar of the head face or neck, with a 30 percent evaluation effective October 11, 2013; service connection for all scars head to toe with a 30 percent evaluation effective October 11, 2013; service connection for scars (3) of the right upper extremity with a noncompensable evaluation effective October 11, 2013; and service connection for linear scars of the left upper and right lower extremities with a noncompensable evaluation effective October 11, 2013.  At the same time, the RO reported that it was increasing the evaluation of keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot, to 30 percent effective March 1, 2005 and assigning a noncompensable evaluation from December 1, 2008 (to October 11, 2013).  Although the AOJ indicated that the issues regarding scars from head to toe, scars (3) of the right upper extremity, and linear scars of the left upper and right lower extremities have been separately service-connected and evaluated and were now considered resolved, the Board finds that as these issues remain on appeal as part and parcel to the increased initial rating claim for keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot.  

Despite the January and September 2008 rating decisions, proposing to and ultimately reducing the initial rating from 30 percent to 0 percent from December 1, 2008, in light of the AOJ's actions, including the recent rating decision issued in March 2014, which addressed the entire appeal period from March 1, 2005, it is noteworthy to the Board that the matter stems from the initial grants of service connection, and the evaluations are by all indication merely staged ratings from March 1, 2005 with down-staged ratings for the appeal period from December 1, 2008 to October 11, 2013 and increased and separate ratings from October 11, 2013.  See e.g. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Furthermore, the Veteran did not express disagreement with or otherwise initiate an appeal with regard to the reduction.  As such, the issues are characterized as listed above.


FINDINGS OF FACT

1.  From March 1, 2005 to December 1, 2008, the Veteran's keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot has been manifested by cortisone injections for multiple keloids on his face and in his deltoid area.  The evidence did not show scars that covered 40 percent of the entire body or exposed areas or required constant or near-constant systemic therapy during the past 12-month period; caused tissue loss and gross deformities of the head, face, or neck or four or more characteristics of disfigurement; were deep or caused limitation of motion and measured 144 square inches (929 square cm) or greater, or were superficial and nonlinear and measured an area of 144 square inches (929 square cm) or greater; or were unstable, painful, or caused limitation of function.

2.  From December 1, 2008 to October 11, 2013, the Veteran's keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot has been manifested by two characteristics of disfigurement of the head, face, or neck.  The evidence did not show scars that covered 40 percent of the entire body or exposed areas or required constant or near-constant systemic therapy during the past 12-month period; caused tissue loss and gross deformities or four or more characteristics of disfigurement; were deep or caused limitation of motion and measured 144 square inches (929 square cm) or greater, or were superficial and nonlinear and measured an area of 144 square inches (929 square cm) or greater; or were unstable, painful, or caused limitation of function.

3.  From October 11, 2013, the Veteran's scars from head to toe have been manifested by five or more painful scars. 

4.  From October 11, 2013, the Veteran's scars of the forehead scar, scar the head face or neck have been manifested by three characteristics of disfigurement; visible or palpable tissue loss and either gross distortion or asymmetry with four or more characteristics of disfigurement have not been shown. 

5.  From October 11, 2013, the Veteran's three scars of the right upper extremity covered an approximate area of 167 square (cm), linear scars of the left upper extremity covered an approximated total area of 2 square cm, and right lower extremity approximated a total area of 51 square cm.  The evidence did not show that these scars were deep or caused limitation of motion and measured 144 square inches (929 square cm) or greater, or were superficial and nonlinear and measured an area of 144 square inches (929 square cm) or greater; were unstable, or caused limitation of function.


CONCLUSIONS OF LAW

1.  From March 1, 2005 to December 1, 2008, the criteria for an initial rating in excess of 30 percent for keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7899-7806 and 7800-7805 (prior to and from October 23, 2008).

2.  From December 1, 2008 to October 11, 2013, the criteria for an increased rating of 30 percent, but no higher, for keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7899-7806 and 7800-7805 (prior to and from October 23, 2008).

3.  From October 11, 2013, the criteria for a rating in excess of 30 percent for all scars head to toe currently are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7804 (2015).

4.  From October 11, 2013, the criteria for a rating in excess of 30 percent for forehead scar, scar the head face or neck are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7800 (2015).

5.  From October 11, 2013, the criteria for a compensable rating for right upper extremity scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7802 (prior to and from October 23, 2008).

6.  From October 11, 2013, the criteria for a compensable rating for linear scars of the left upper and right lower extremities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7805 (prior to and from October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide Veterans with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The requirements of the statutes and regulation have been met in this case.  As to these issues on appeal arise from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for his service-connected scar disabilities.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay statements.  The Veteran was also provided VA examinations in October 2005 and August 2009 in connection with his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, pursuant to the Board's July 2013 remand directives, the Veteran was afforded a contemporaneous VA examination in October 2013 to assess the severity of his service-connected keloid formations/scars.  The record demonstrates that the VA examiners conducted physical examinations and reviewed the pertinent evidence and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Accordingly, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Also, as requested in the Board's July 2013 remand directives, VA treatment records from VA Pasco outpatient clinic/Tampa VA Medical Center (VAMC), Des Moines VAMC, Boston Healthcare System/VAMC, and Providence VAMC were obtained.  In the On December 2013, VA Form 27-0820, Report of General Information, the Veteran was notified that it has been determined that the treatment records from Temple VA Medical Center are unavailable.  The Temple VAMC was asked to provide any and all dates of treatment provided to the Veteran in which the Temple VAMC stated that there were no records for this Veteran responsive to the request.  There is no indication in the record that there exists additional evidence relevant to the issue on appeal that is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004); see also Stegall, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).




II.  Increased Rating Legal Criteria

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, VA revised the criteria for evaluation of scars, effective on October 23, 2008. 73 Fed. Reg. 54708 (September 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).  Initially, the revised criteria were applicable only to claims received by VA on or after October 23, 2008; and, hence, were inapplicable in this case.  Since then, VA published a correcting amendment to allow Veterans whose scars were rated by VA under the former criteria (versions in effect prior to October 23, 2008) to request evaluation review under the revised criteria.  See 77 Fed. Reg. 2909 (January 20, 2012).  The correction amendment specifically encompasses claims that have received an initial rating, and are still pending in the appeals process. Id.  The correction is effective January 20, 2012.  In this case, the AOJ considered both the old and new regulations in the March 2014 rating decision and the Board will do the same.

Initially, the Veteran's keloid tissue formation of the right shoulder, bilateral hands, right forehead, right knee and right foot has been currently rated as 30 percent disabling from March 1, 2005 and as noncompensable from December 1, 2008 to October 11, 2013 under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (by analogy to dermatitis or eczema).  Diagnostic Code 7806 remained unchanged by the October 2008 revisions previously mentioned above.  Diagnostic Code 7806 rates dermatitis or eczema.  Diagnostic Code 7806 provides a noncompensable evaluation for dermatitis or eczema involving less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the prior 12-month period.  A 10 percent disability evaluation is assigned if there is dermatitis or eczema of at least 5 percent of the entire body, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of the exposed affected areas, or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the prior 12-month period.  For a 30 percent disability evaluation, there must be dermatitis or eczema over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas affected, or systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period.  For a 60 percent disability evaluation, more than 40 percent of the entire body or exposed areas; or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

The current and revised Diagnostic Code 7806 also provides that dermatitis or eczema can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805), dependent on the dominant disability. Id. [The Diagnostic Codes with respect to disfigurement and scarring have been revised/reworded-reorganized by the regulations codified at 73 Fed. Reg. 54708 -4712 (Sept. 23, 2008).]

Prior to October 23, 2008, Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10 percent disabling.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation.

Under DC 7801, scars, other than head, face, or neck, that are deep or cause limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  A 20 percent rating requires an area or areas exceeding 12 square inches (77 sq. cm).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801 (2008).

A maximum rating of 10 percent is assigned for scars, other than the head, face or neck that are superficial, do not cause limited motion, and measure 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802 (2008).

A maximum rating of 10 percent is assigned for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).   Note (1) to DC 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) to DC 7803 defines a superficial scar as one not associated with underlying soft tissue damage.

Diagnostic Code 7804 also provides for a maximum rating of 10 percent for scars that are superficial and painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2008).

Also, under the rating criteria effective prior to October 23, 2008, Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The revised rating criteria for Diagnostic Code 7800 (effective October 23, 2008) are similar to the rating criteria in effect prior to October 23, 2008 and now provides for evaluation of burn scars, in addition to disfigurement.  Furthermore, two supplemental Notes were added, indeed Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate diagnostic code(s) and §4.25 should be applied to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic 7800 (2015).  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (October 23, 2008).

Under the revised criteria effective October 23, 2008, Diagnostic Code 7801 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, and the area of which covers at least 6 square inches but less than 12 square inches.  A 20 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 12 square inches but less than 72 square inches.  A 30 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches. A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater. 

Under the revised criteria effective October 23, 2008, under Diagnostic Code 7802 for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118.

Under the 2008 revisions, Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, DCs 7800-7805 (2008).

Under the revised rating criteria effective October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

III.  Analysis

A.  For the appeal period from March 1, 2005 to December 1, 2008

Treatment reports from Drexel University College of Medicine dated in April 2005 showed that the Veteran was consulted regarding a large disfiguring deltoid on the right shoulder for possible use of radiotherapy in treatment.  He had been using cortisone injections for multiple keloids on his face as well as this deltoid.  On examination, there was a right forehead lesion that was relatively flat, measured 1.5 x 1.5 cm, and was located towards the hairline.  There was a smaller area in the philtrum that was approximately 0.5 cm to l cm in size.  There was no further keloid formation or scars on the left wrist area near the thumb.  The left elbow areas showed a well-healed scar with no keloid formation noted.  The right shoulder showed an 8 x 10 cm raised reddish lesion with hypopigmentation surrounding this lesion.  This was in the area of the deltoid muscle.  It did not impair the range of motion of the right shoulder. The expanse of the lesion covered the entire shoulder joint.  It was noted that the Veteran might benefit from radiotherapy in treatment of the disease post-operatively, if surgery could be done.  An April 2005 record showed a keloid on the right shoulder and right of midline above the upper lip.

The Veteran was afforded a VA general medical examination in October 2005, on which he reported that he received abrasions to his forehead, upper lip, forearms, shoulder, hands, right knee, and foot.  He reported that the scars were obvious, raised, and discolored.  He claimed that there were cracks in his right hand scar and that the scar on his right shoulder was pruritus.  He received cortisone injections to the scars on his face and shoulder with some improvement, specifically reduction in size.  On physical examination, there were scars on the forehead, upper lid, bilateral forearms, hands, right knee and foot, and right shoulder.  The scars on the right knee and right shoulder remained large, reddish, and raised.  They were nontender.  There were no hemi/lymphatic indications, adenopathy, suppuration, edema or pallor.  His head/face was without lesions or gross deformities.  

On October 2005 VA joints (shoulder/elbow/wrist/hip/knee/ankle) examination, the Veteran reported paresthesia at the scar site of his right shoulder.  He denied instability and edema.  On physical examination, he had an 8 x 11 cm irregular shaped keloid on his right shoulder.  It was hyperpigmented, nontender, and well-healed.  He also had three well-healed arthroscopic scars to his right shoulder as well as a 5 x 1 cm scar on his right shoulder proximal to keloid that was hypopigmented, nontender, and well-healed.  On examination of his knee (the examiner did not designate which side), there were three arthroscopic scars that were hyperpigmented, nontender, and well-healed.  

On October 2005 VA skin disease (other than scars) examination, the Veteran had complaints of keloid scar to his right shoulder after a mountain biking accident and a keloid scar on his right knee since 1995 when he was dragged on a landing strip.  The keloid tissue was very soft and itchy.  He did not use any medication; however, he used moisturizer on a daily basis.  He had scars on his hands that cracked and became painful.  He did not currently receive treatment.  On examination, there were no scales or flakes.  There was a scar on his left hand that was a 2 cm, flat, oval, hypopigmented papule patch.  On his right hand, there was a 2 cm linear, flat hypopigmented scar on the second digit and on the third digit there was a 3 cm lineal papule plaque flat scar.  Between the fourth and fifth knuckle, there were 2 cm hypopigmented plaque.  On his right shoulder, there was a 14 x 8 cm raised hypertrophic scar.  On his right forehead, there were two hypopigmented macules.  One was 1 cm and the other was approximately 2 cm.  On his right vermilion border to his right nares was a zigzag pattern, flat, 3 cm in length, hypertrophic scar.  His right knee had approximately a 5.5 cm pink pigmented plaque type scar.  On his right foot there was a 1.2 cm skin colored papule plaque with skin lines and on his right great toe lateral edge was approximately a 1 cm skin colored shiny plaque.  The examiner reported that the total percentage of the affected body surface of keloid tissue was approximately 10 to 12 percent.  He was diagnosed with keloid tissue formation.  

The Veteran was scheduled for a VA examination in January 2008; however, he did not report to the examination to assess the severity of his service-connected scars.  

During the appeal period prior to December 1, 2008, the evidence does not show that the Veteran's keloid tissue formation of the right shoulder, bilateral hands, right forehead, right knee and right foot meets the schedular criteria for a higher 60 percent rating under Diagnostic Code 7806.  On review of the record, service treatment records dated in 2004 as well as treatment records from Drexel University College of Medicine dated in April 2005, reflected he had been using cortisone injections for multiple keloids on his face and in his deltoid area.  On the most recent VA examinations of October 2005, the evidence shows that the affected area was approximately 10 to 12 percent of the body surface.  The examiner stated that there was no constant or near-constant requirement of systemic medications in the past 12 months and the Veteran, himself, reported that he did not use any medication, but rather daily moisturizer.  Furthermore, while there is evidence that the Veteran was prescribed hydrocortisone cream in June 2008, there is no evidence, to include the Veteran's statements, that this use was constant or near-constant during a 12-month period.  The RO assigned a 30 percent disability rating under DC 7806.  Here, none of the evidence on file shows that the affected area approximates more than 40 percent of the entire body or exposed areas; or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

When considering whether a higher rating would be warranted under Diagnostic Code 7800 (burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face or neck), the October 2005 VA examiner specifically found that the Veteran's head and face was without any lesions or gross deformities.  Also, the Veteran's service treatment records and multiple October 2005 VA examination reports reflect that at its worst the Veteran's fascial scars had only two characteristics of disfigurement, manifested by a scar of at least one-quarter inch (0.6) wide at widest part and an elevated contour of the scar, which would warrant also warrant a 30 percent evaluation under Diagnostic Code 7800; however, during the appeal period prior to December 1, 2008, the Veteran's scars have been rated analogous to dermatitis or eczema, which could be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805), dependent on the dominant disability.  Here, there is no greater benefit to the Veteran to rate his disability as disfigurement of the head, face, or neck, as he would be entitled to only a 30 percent disability evaluation under either code 7800 or 7806.  His dominant disability is manifested by multiple scars, papules, etc. on various parts of his body beyond just his head, face, or neck and no greater benefit is available to the Veteran by separately rating his scars, as such a 30 percent rating analogous to 7806 is appropriate.  Additionally, none of the clinical evidence on file showed that the Veteran had four or more characters of disfigurement or visible or palpable tissue loss, gross distortion, or asymmetry of at least two features or paired set of features to warrant a higher 50 or 80percent disability rating under Diagnostic Code 7800.  

Additionally, the Board considered both the old and the new criteria under Diagnostic Code 7801; however, there was no evidence that the scars were deep or caused limitation of motion; or deep and nonlinear.  Here, on October 2005 VA skin disease examination, there was a hypopigmented papule patch on his left hand that was 2 cm.  On his right hand, there was a 2 cm linear scar on the second digit, a 3 cm lineal scar on the third digit and a 2 cm scar between the fourth and fifth knuckle.  On his right shoulder, there was a 14 x 8 cm scar.  His right knee had a 5.5 cm scar.  On his right foot there was a 1.2 cm skin colored papule plaque and on his right great toe lateral edge was approximately a 1 cm skin colored shiny plaque.  There is no evidence showing the Veteran's keloid tissue formation of the right shoulder, bilateral hands, right forehead, right knee and right foot caused limited motion and measured 144 square inches (929 square cm) or greater under the old criteria for Diagnostic Code 7802 (prior to October 23, 2008).  From October 23, 2008, the evidence did not show that the Veteran's scars were superficial and nonlinear and measured an area of 144 square inches (929 square cm) or greater to warrant consideration under Diagnostic Code 7802.  While the scars were described as superficial, they were not unstable.  On October 2005 VA skin examination, the examiner specifically found that there were no scales or flakes.  Therefore, a rating for scars that are superficial and unstable under Diagnostic Code 7803 (prior to October 23, 2008), is not applicable. 

There was no objective evidence of pain on the multiple October 2005 VA examinations regarding the Veteran's multiple scars to warrant a compensable rating under the criteria in effect prior to October 23, 2008 under Diagnostic Code 7804.  Under the revised criteria, although objective findings of pain are not necessary, from October 23, 2008 to December 1, 2008, it has neither been alleged nor shown that the any of the Veteran's scars were unstable or painful.     

There is no evidence of limitation of motion or function so as to consider other codes on that basis under the old Diagnostic Code 7805.  Under the new criteria, Diagnostic Code 7805 provides for evaluation of other scars, (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Evaluation is on the basis of any disabling effects not considered in the rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  The clinical evidence on file does not show any disabling effects not considered already under Diagnostic Codes 7800, 7801, 7802, 7803, 7804.  Here, although he has scars on his face with two characteristics of disfigurement, which are considered under the criteria for evaluation under Diagnostic Code 7800; as previously addressed, the predominant symptoms are raised well-healed superficial scars with keloid tissue formation on various parts of his body treated with cortisone injections, which have been adequately considered under Diagnostic Code 7806.  

Therefore, the Board finds that the criteria for an evaluation of 30 percent, but no higher, is met for the Veteran's service connected keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot for the appeal period prior to December 1, 2008.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  From December 1, 2008 to October 11, 2013

On August 2009 VA scar examination, the examiner noted that the Veteran had scars in his bilateral upper extremities, right lower extremity, and head, face or neck.  The raised scar on his right forehead measured 2 cm in greatest dimension.  There was a superficial scar on his right shoulder measuring 12 x 8 cm.  There was a scar on the right hand measuring 5 x 11 cm.  There was a scar on his left hand between the thumb and the index finger that measured 1.5 x1 cm.  There was a scar on the right knee that measured 4 X 3 cm and scars on the right foot measuring 1.2 x 0.8 cm and 1 x 0.5 cm.  There were no skin breakdowns over the scars and the Veteran reported that there was no pain.  The examiner found that the scars were not painful; had no signs of skin breakdown; were superficial; had no inflammation, no edema, or no keloid formation; had no abnormal texture; had no underlying soft tissue loss; contour was elevated or depressed; were not adherent to underlying tissue; and had no other disabling effects.  The skin area with hypo- or hyper-pigmentation with an abnormal pigmentation was an area of 6 square (sq.) inches (39 sq. cm) or less, and a discoloration that was lighter than normal.  The skin area with induration or inflexibility was an area of 6 sq. in (39 sq. cm) or less.  The Veteran was diagnosed with keloid scars in the right shoulder, both hands, right forehead, right knee and right foot.  Photographs were not taken.  For head, face or neck, there was not any feature or set of paired features that showed gross distortion or asymmetry.  The Veteran was employed full time by his own company.  The scars did not cause any significant effects on occupation or usual daily activities.  There was no loss of joint range of motion due to scar.   

An October 2009 VA treatment record noted skin tenderness in the shoulder. 

During the appeal period from December 1, 2008 to October 11, 2013, although the August 2009 examiner did not report the percentage of the affected body surface area, despite slight variations, the Board interprets the findings regarding the number, location, and measurements of the Veteran's scars as comparable to the findings of the October 2005 VA examination showing that the affected area was approximately 10 to 12 percent of the body surface.  An area of at least 5 percent and less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed affected areas only warrants a 10 percent disability rating under Diagnostic Code 7806.  There is no evidence that the Veteran's scars affected over 20 to 40 percent of the body or 20 to 40 percent of the exposed areas to warrant a 30 percent disability rating during this time period.  Here, unlike the prior appeal period, during the current appeal period from December 1, 2008, there was no indication the Veteran required any cortisone injections during the prior 12 month period.  As there is no evidence of systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the prior 12-month period a 30 percent disability rating under Diagnostic Code 7806 is no longer warranted.  Likewise, none of the clinical evidence on file shows that the affected area approximates or even comes close to more than 40 percent of the entire body or exposed areas; or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period to warrant a higher 60 percent disability evaluation under Diagnostic Code 7806.  

Here, as a higher, 30 percent, rating is warranted under Diagnostic Code 7800, the Board will alternatively rate the Veteran's service connected scars as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) as opposed to a singular analogous rating under Diagnostic Code 7806, dermatitis or eczema.  Although the August 2009 VA examiner specifically found that the forehead, face or neck, there was not any feature or set of paired features that showed gross distortion or asymmetry, the examination reflects that the Veteran's facial scars had two characteristics of disfigurement, manifested by a raised scar on his right forehead that measured 2 cm in greatest dimension.  In other words, the forehead scar was of at least one-quarter inch (0.6) wide at its widest part and had an elevated contour warranting a 30 percent disability rating under 7800.  None of the clinical evidence on file showed that the Veteran had four or more characters of disfigurement or visible or palpable tissue loss, gross distortion, or asymmetry of at least two features or paired set of features to warrant a higher 50 or 80 percent disability rating under Diagnostic Code 7800.  

Additionally, the Board considered both the old and the new criteria under Diagnostic Code 7801.  As the scars were not deep or caused limitation of motion; or were not deep and nonlinear, this Diagnostic Code is inapplicable.  Here, on August 2009 VA examination, there was a superficial scar on his right shoulder measuring 12 x 8 cm.  There was a scar on the right hand measuring 5 x 11 cm.  There was a scar on his left hand between the thumb and the index finger that measured 1.5 x1 cm.  There was a scar on the right knee that measured 4 X 3 cm and scars on the right foot measuring 1.2 x 0.8 cm and 1 x 0.5 cm.  There is no evidence showing the Veteran's keloid tissue formation of the right shoulder, bilateral hands, right forehead, right knee and right foot caused limited motion and measured 144 square inches (929 square cm) or greater under the old criteria for Diagnostic Code 7802 (prior to October 23, 2008).  Under the new criteria, the evidence did not show that the Veteran's scars were superficial and nonlinear and measured an area of 144 square inches (929 square cm) or greater under Diagnostic Code 7802 (effective October 23, 2008).  Therefore, Diagnostic Code 7802 is inapplicable under either the old or new criteria.  While the scars were described as superficial, they were not shown to be unstable.  Therefore, Diagnostic Code 7803 (prior to October 23, 2008), is not applicable. 

There was no objective evidence of pain on during the August 2009 VA examination regarding the Veteran's multiple scars to warrant a rating under the criteria in effect prior to October 23, 2008 under Diagnostic Code 7804.  Under the revised criteria, although objective findings of pain are not necessary, the Veteran also specifically denied having pain in the area of his scars during his August 2009 VA examination and consideration under Diagnostic Code 7804 is not warranted. 

There is no evidence of limitation of motion or function so as to consider other codes on that basis under the old Diagnostic Code 7805.  Under the new criteria, Diagnostic Code 7805 provides for evaluation of other scars, (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Evaluation is on the basis of any disabling effects not considered in the rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  The clinical evidence on file does not show any disabling effects not considered already under Diagnostic Codes 7800, 7801, 7802, 7803, 7804.  The Veteran has scars on his face with two characteristics of disfigurement, which are considered under the criteria for evaluation under Diagnostic Code 7800.  

Therefore, the Board finds that the criteria for an evaluation of 30 percent, but no higher, is met for the Veteran's service connected keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot for the appeal period from December 1, 2008 to October 11, 2013.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

C. From October 11, 2013

Here, on October 2013 VA skin disease disability benefits questionnaire (DBQ), the examiner diagnosed the Veteran with dermatitis or eczema and Keloid scars.  By way of medical history, the Veteran has keloid formation on his right shoulder, hands forehead, right knee, and right foot (great toe).  He reported that the scars were tender and itchy at times.  He had a scar on his right shoulder related to two rotator cuff surgeries.  He sustained a scar on his face during physical training.  As a result of a parachute training accident, he had lacerations on his right great toe, fingers on both hands, and right knee, which later developed into keloids and scarring.  He had been seen by a dermatologist and given cream for scars.  He uses "aquaphor cream" and mineral oil over scars.

The Veteran's skin condition caused scarring or disfigurement of the head, face, or neck due to a scar on the right side of his forehead after his parachute fall.  He did not have any benign or malignant skin neoplasms or systemic manifestations due to any skin diseases.  He treated the skin condition with oral or topical medication in the past 12 months.  He used topical medication on a constant/near-constant basis.  He did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He did not have any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  He did not have any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The Veteran's skin condition did not impact his ability to work.

The examiner referred to keloid scar tissue over the right knee, right great toe, right ring finger and long finger, left ring finger, right side of forehead, and right shoulder and that total scar tissue was 20 percent of the Veteran's body. 

On a VA scars/disfigurement DBQ, the examiner reported that the Veteran had 5 or more scars of the trunk or extremities that were painful.  On examination the right great toe, right knee, left ring finger, right hand (ring finger and long finger) were tender to the touch.  A large portion of the right shoulder was tender to the touch and skin pulls.  There were no scars of the trunk or extremities that were unstable with frequent loss of covering of skin over the scar or both painful and unstable.  On the right upper extremity there were superficial non-linear scars covering an approximate area of 167 square centimeters (cm).  There was a superficial nonlinear scar on the right shoulder with keloid tissue and severe scarring that was tender to the touch and 10 x 15 cm.  On the right hand, there was a 10 x 0.5 cm scar along the length of the ring finger that was a raised keloid scar and tender to the touch.  On the right long finger, there was a 2 X 0.5 cm raised scar that was tender to touch.  On the left upper extremity, there was a superficial non-linear scar that approximated a total area of 2 square cm.  There was a raised scar that was 1 x 1 cm on the left ring finger.  On the right lower extremity, there were superficial non-linear scars that approximated a total area of 51 square cm.  On the dorsal aspect of the right great toe, there was a 3 x 3 cm scar that was tender to touch.  On the lateral aspect of the right knee, there was a 7 x 6 cm scar that was tender to touch.  

There was one scar on the right forehead that was tender to touch.  The scar was not unstable with frequent loss of covering of skin and was not both painful and unstable.   The scar was 5 x 1.5 cm.  The scar caused disfigurement with surface contour elevated on palpation, was adherent to underlying tissue, hyperpigmented, and had irregular tissue texture.  The approximate area of the hyperpigmented area was 12.5 square cm and the approximate area with abnormal texture was 12.5 square cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.

None of the scars (regardless of location) or disfigurement of the head, face, or neck resulted in limitation of function; other physical findings, complications, conditions, signs and/or symptoms such as muscle or nerve damage; or impacted his ability to work.  

During the appeal period from October 11, 2013, a 30 percent disability rating is warranted under Diagnostic Code 7800 for forehead scar, scar the head face or neck.  The October 2013 VA examiner specifically reported that there was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner reported that the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck due to a scar on the right side of his forehead after his parachute fall.  With regard to characteristics of disfigurement, the examiner found that the Veteran's forehead scar was 5 X 1.5 cm and was tender to the touch indicative of a scar of at least one-quarter inch (0.6 cm) wide at the widest part.  The scar also met the criteria of having an elevated surface contour as well as being adherent to underlying tissue.  Overall, the scar met three characteristics of disfigurement warranting a 30 percent disability rating under Diagnostic Code 7800.  The scar did not measure 5 or more inches in length.  Although the scar had a hyperpigmented and abnormal texture areas, such areas measured only 12.5 square cm, far less than an area exceeding six square inches (39 square cm).  There was no evidence that the underlying soft tissue was missing or that the skin was indurated and inflexible in an area exceeding six square inches.  Also, none of the clinical evidence on file showed that the Veteran had four or more characters of disfigurement or visible or palpable tissue loss, gross distortion, or asymmetry of at least two features or paired set of features to warrant a higher 50 or 80 percent disability rating under Diagnostic Code 7800.  

The Board has considered whether additional ratings under other Diagnostic Codes regarding the skin.  On the October 2013 VA scars/disfigurement DBQ, the examiner specifically reported that the Veteran had 5 or more scars of the trunk or extremities that were painful; therefore a separate maximum 30 percent disability evaluation for all scars head to toe under Diagnostic Code 7804 is warranted.

Additionally, the Board considered both the old and the new criteria under Diagnostic Code 7801.  As the scars were not deep or caused limitation of motion; or were not deep and nonlinear this Diagnostic Code is inapplicable.  Also, while the scars were described as superficial, they were not shown to be unstable.  Therefore, a compensable rating for scars that are superficial and unstable under Diagnostic Code 7803 (prior to October 23, 2008), is not appropriate. 

Effective October 11, 2013, the AOJ assigned noncompensable ratings under Diagnostic Code 7802 for three scars of the right upper extremity and Diagnostic Code 7805 for linear scars of the left upper and right lower extremity.  Here, on October 2013 VA examination, on the right upper extremity there were superficial non-linear scars covering an approximate area of 167 square (cm).  On the left upper extremity, there was a superficial non-linear scar that approximated a total area of 2 square cm.  On the right lower extremity, there were superficial non-linear scars that approximated a total area of 51 square cm.  There is no evidence showing the Veteran's keloid tissue formation of the right shoulder, bilateral hands, right forehead, right knee and right foot caused limited motion and measured 144 square inches (929 square cm) or greater under the old criteria for Diagnostic Code 7802 (prior to October 23, 2008).  Under the criteria in effect from October 23, 2008, the evidence did not show that the Veteran's scars were superficial and nonlinear and measured an area of 144 square inches (929 square cm) or greater to warrant a compensable evaluation under Diagnostic Code 7802.  

There is no evidence of limitation of motion or function so as to consider other codes on that basis under the old Diagnostic Code 7805.  Under the new criteria, Diagnostic Code 7805 provides for evaluation of other scars, (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Evaluation is on the basis of any disabling effects not considered in the rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code.  The clinical evidence on file does not show any disabling effects not considered already under Diagnostic Codes 7800, 7801, 7802, 7803, 7804.  The Veteran has scars on his face with three characteristics of disfigurement are addressed in the criteria under Diagnostic Code 7800 , his 5 or more painful scars have been evaluated under Diagnostic Code 7804 and his three scars of the right upper extremity, left upper extremity, and right lower extremity have been evaluated under criteria 7802 and 7805.  

The Board has considered whether or not the Veteran would be entitled to a higher disability rating under Diagnostic Code 7806.  Here, the October 2013 VA examiner reported that the Veteran's total scar tissue was 20 percent of his body, warranting a 30 percent disability under Diagnostic Code 7806.  The examiner indicated that the Veteran used topical medication such as "aquaphor cream" and mineral oil over the scars on a constant/near constant basis; however, as systemic therapy such as corticosteroids or other immunosuppressive drugs have not been reported since October 11, 2013, and there is no evidence suggesting that more than 40 percent of the entire body or more than 40 percent of the exposed areas have been affected, a higher, 60 percent, disability rating under Diagnostic Code 7806 is not warranted.  

Therefore, for the appeal period from October 11, 2013, the Board finds that the criteria for a maximum evaluation of 30 percent, for all scars head to toe is warranted.  A separate 30 percent disability rating, but no higher, for forehead scar, scar the head face or neck is warranted.  The Veteran does not meet compensable ratings for right upper extremity scar and linear scars of the left upper and right lower extremities.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

D.  Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected skin disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's staged ratings for superficial keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot; scars from head to toe; scars of the forehead scar; scars of the right  and left upper extremity and right lower extremity have been primarily manifested by the need for cortisone injections prior to December 1, 2008; two characteristics of disfigurement of the head, face, or neck from December 1, 2008 to October 11, 2013; and five or more painful scars, forehead scar with three characteristics of disfigurement, and scars measuring an area of less than 144 square inches (929 square cm) from October 11, 2013.  The rating criteria adequately contemplate the varying percentages of the area affected of the Veteran's entire body and exposed areas and the use of cortisone injections or other systemic or immunosuppressive therapy; the number, location, and size of the scars in centimeters, and whether or not there was pain, limitation of function, motion, or unstable scars.  Because the Veteran's symptoms are contemplated by the rating criteria, it need not reach step 2 of the Thun analysis.   

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's currently service-connected disabilities, as well as any associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the present appeal


ORDER

From March 1, 2005 to December 1, 2008, an initial rating in excess of 30 percent for keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot is denied. 

From December 1, 2008 to October 11, 2013, an increased rating of 30 percent, but no higher for keloid tissue formation, right shoulder, bilateral hands, right forehead, right knee and right foot is granted.

From October 11, 2013, a rating in excess of 30 percent for all scars head to toe currently is denied. 

From October 11, 2013, a rating in excess of 30 percent for forehead scar, scar the head face or neck is denied. 

From October 11, 2013, a compensable rating for right upper extremity scar is denied.

From October 11, 2013, a compensable rating for linear scars of the left upper and right lower extremities is denied. 




_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


